DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 2, 4, 5, 7-9, 11, 13, 14, and 16-20 have been amended.  Claims 21-23 are new.
	Claims 1-23 are pending and under examination.

2.	The objections to claims 3, 4, 11, 13, 16, 17, and 19 are withdrawn in response to the amendments filed on 3/1/2021.
	The nonstatutory double patenting rejection of claims 1, 3, 4, 6, 8, 10, and 12-19 over claims 1, 3, 4, 6, 8, 10, and 12-19 of copending Application No. 16/842,719 and over claims 1, 3, 4, 6, 8, 10, and 12-19 of copending Application No. 16/842,709 are withdrawn because, as pointed out by the applicant, the respective transposons are different as evidenced by their respective inverted terminal repeats.
The rejection of claims 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the recitation “at least 90% identical” from the claim.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to define the arrangement for SEQ ID NO: 19 and 22 within the transposon.


3.	Claims 1-23 are allowable subject to the amendments below.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Joe Liebeschuetz on 3/12/2021.

The application has been amended as follows: 

	Claim 2 is rewritten as follows:
	The transposon of claim 1, further comprising the sequence set forth by SEQ ID NO: 19 immediately adjacent to the left transposon end and between the left transposon end and the heterologous polynucleotide and the sequence set forth by SEQ ID NO: 22 immediately adjacent to the right transposon end and between the right transposon end and the heterologous polynucleotide.
Claims 5, 7, 9, 11, 20, 22, and 23:
	Replace the term “NOS:” with NOs: wherever it appears in the claims.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the claimed transposon and transposase are free of the prior art of record because the prior art of record does not teach SEQID NOs: 15, 16, 19, 22, and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILEANA POPA/Primary Examiner, Art Unit 1633